Earle, J.
I concur in the judgment of the court upoft the two first bills of exceptions in this cause.
If the endorsee Was not a competent witness for all pur* poses, it must be acknowledged he was for some. He might have been sworn to prove that the note was, paid by Ring-gold to Tyson after the endorsement of it, and no solid objection could have, been raised to his being permitted to state, that as the agent of Ringgold he made tiie, payment.
A blank endorsement of itself transfers no interest in a bill of exchange or promissory note. Independent of the authorities referred to by the counsel of the appellant upon this point, a cause, lately determined in the court of appeals on the eastern shore, concludes the question. It.was the action of Joseph Wood, and Elizabeth his, wife, for the. vise of Benjamin Sluyter, against Gray %■ Biddle, It originated in Cedi county court, on a promissory note passed to the wife while sole, and; by her endorsed in blank to Sluyter, whose pleasure it was to use the names, of the husband and wife in the prosecution of his action. At the trial the defendants offered to prove, that value passed from. Sluyter at the time of tiie endorsement, and was the consideration of it; and meant to contend, that the property ia the note was transferred, and that the suit ought to have been in the name of Sluyter, as endorsee. But the court held, that the title to the note was not assigned by the blank endorsement; and the rejection of the testimony having produced a bill of exceptions, their judgment was revised and affirmed in this court. 2 Harr. & Johns. 328.
Iu the third bill of exceptions in the record, a more serious point is presented for consideration, and_in deciding *180it, I must also beg leave to dissent from the judgment pronounced by the court. I am for uniting with the courts of judicature in the commercial states of Massachusetts, New York and Pennsylvania, in giving stability to a legal principle that will restrain men from invalidating negotiable paper, to the credit and currency of which they havccontributcd by the endorsement of their names; as well for the sake of preserving within the union, a uniformity in the adjudication of great mercantile questions, as because I deem the principles of the case of Walton vs. Shelly, the law of this state. It has been adjudicated, it is true, since the establishment of our independence, and in this view, it is not^a binding authority in our courts of justice; but it unquestionably contains a recognition of the principle contended for, as a. principle well understood in King’s Bench in thé yéár T786, and perfectly familiar to the learned in the profession of the law at that period. Lord Mansfield, and the other judges; who sat in the cause, and particularly Judge -Butter, treated the rule, “that a party to a negotiable instrument shall not be received as a witness to invalidate it,” as a known and long settled general rule of law; and the counsel, who argued in behalf of the plaintiff and defendant, on the one hand asserted, and on the other admitted, the existence and propriety of the principle, and only differed about the application of it to the subject then, under discussion. My deduction from the report of this case is, that the rule in question was established long anterior to 1786, and this opinion seems' to receive strength from considering the case of Abrams vs Bunn, decided about the year 1768, where the rule is glanced at, if not recognized, by the judge, in stating the reasons of the judgment of the court. Whether this case is the law of Great Britain at this day, is a question which need not be inquired into. For it is certain that general principles, confessedly a part of the common law at the time of our revolutionary war, cannot be affected or altered by the subsequent decisions of foreign tribunals. But if I was to hazard an opinion on the question, I should say that Walton vs. Shelly is still authority in England. Jourdaine vs Lashbrooke contradicts it; but it cannot be concealed, that the competency of witnesses was by that decision enlarged, to prevent evasions of a statute that materially affected the revenue of the kingdom; and it is to be remarked, that the *181ease ¡(self has never received the sanction of the supreme appellate jurisdictions of that country. "When Winton vs. Saidler waa determined in Wew York in die year 1802, (it was the first time the point occurred in that state,) it is impossible to suppose the judges were unappri/.ed of Jourdaine vs. Lashbrooke; and yet we find them acknowledging die pi in tiples of Walton vs. Shelly in their fullest extent. Tliev must have proceeded upon the ground that the latter case, from the peculiarity of its circumstances, did not unsettle the authority of the funner, or, as 1 think on this occasion, they must have believed, that Walton vs. Shelly refers to rales and principles wftich^ antecedent to the controversy between
The case new before the court fall] Walton vs. Shelly, nucí according t¡1 to be decided by it, although there is the facts which distinguishes it in , authority, and from almost all the c the urine subject. It was Hotproiuissuiu^q^gjgnM^wmcf, the endorsee, that the note was given upon an mcgal contract, and therefore void ab initio; but supposing it was a valid instrument, he was offered as an evidence to prove the illegality of the consideration upon which lie transferred it to the endorsee. The cause of action itself was not to be impeached; but as the suit could not be sustained without the aid of the endorsement, a recovery was to be barred by showing it to be a nullity. The admission of the testimony thus putting it in the power of the witness, not merely to destroy a paper to which he had given credit by his name, but to abrogate his own act of endorsement, and thereby in cifect release the defendant from a debt which, from any thing that appears to the contrary, is bona fide slue and owing from him.
lam of opiuion, that the judgment of the court below, in the third bill of exceptions, ought to be affirmed.
JUDGMENT EEVEESED.